Case 1:12-cv-06440-NG-ST Document 88 Filed 01/07/20 Page 1 of 1 PageID #: 2326


                                             CIVIL MINUTE ENTRY


BEFORE:                               Magistrate Judge Steven L. Tiscione


DATE:                                 January 6, 2019


TIME:                                 4:30 P.M.


DOCKET NUMBER(S):                     CV-12-6440 (NG)


NAME OF CASE(S):                      UNITED STATES ET AL. V. MCKESSON CORP. ET AL.



FOR PLAINTIFF(S):                     Carpinello



FOR DEFENDANT(S):                     Posner, Di Marzo



NEXT CONFERENCE(S):                   See rulings below



FTR/COURT REPORTER:                   4:32 - 4:42

RULINGS FROM STATUS CONFERENCE:

Parties are in the process of completing paper discovery and will be starting depositions in the near future. Parties shall
confer and file a joint proposed schedule for all remaining discovery by January 17, 2020. Parties will advise the Court
when a settlement conference would be productive.
